Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 15, 2022

                                           No. 04-21-00457-CV

         IN RE Gilbert VELASQUEZ, Individually, and d/b/a Gilbert Velasquez Music

                    From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-09235
                          Honorable Angelica Jimenez, Judge Presiding

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting: Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice


      On May 11, 2022, this court conditionally granted relator’s petition for writ of mandamus.
On May 26, 2022, the real party in interest filed a motion for rehearing. After considering the
arguments raised by the real party in interest, the motion is hereby DENIED.


        It is so ORDERED on July 15, 2022.

                                                                   PER CURIAM


        ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT




1
 This proceeding arises out of Cause No. 2020-CI-09235, styled Pena v. Velasquez, pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.